Citation Nr: 1731682	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  97-34 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for sinusitis with headaches, to include on an extraschedular basis.  

2.  Entitlement to service connection for depression, to include as secondary to service-connected sinusitis with headaches and septal deviation.  

3.  Whether there was clear and unmistakable error (CUE) in an August 18, 1997 rating decision which granted service connection for septal deviation and perforation with secondary sinusitis.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Dennis Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 1997, December 2006, and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for septal deviation and perforation with secondary sinusitis and assigned a 30 percent evaluation, effective July 11, 1994; denied service connection for depression as secondary to service-connected septal deviation and perforation with secondary sinusitis; and found CUE in the August 18, 1997 rating decision granting service connection for septal deviation and perforation with secondary sinusitis, respectively.  

This case has an extensive procedural history.  The case was initially brought before the Board in March 2000, at which time the Board remanded the claim for a higher initial evaluation for septal deviation and perforation with secondary sinusitis for additional development.  When the matter was returned to the Board, the Board, in an August 2002 decision, granted a separate 10 percent evaluation for septal deviation and denied a higher than 30 percent initial evaluation for sinusitis.  The Veteran appealed the August 2002 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2003 Order of the Court granting a May 2003 Joint Motion for Partial Remand (JMPR), the parties agreed to vacate that portion of the August 2002 Board decision that denied a higher than 30 percent initial evaluation in excess of 30 percent for sinusitis and remand the matter for compliance with the terms of the JMPR.  In November 2003, the Board remanded the higher initial evaluation claim for sinusitis for additional development.  In an April 2006 Board decision, the Board denied a higher than 30 percent initial evaluation for sinusitis.  The Veteran appealed the April 2006 decision to the Court.  In a September 2007 Order granting a September 2007 Joint Motion for Remand (JMR), the parties agreed to vacate the April 2006 Board decision and remand the matter for compliance with the terms of the JMR.  In February 2008, the Board remanded the claim for a higher than 30 percent initial evaluation for sinusitis.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 videoconference hearing.  A transcript of this hearing is of record.

In January 2015, the Board denied service connection for headaches and remanded the issues of a higher than 30 percent initial evaluation for sinusitis with headaches; service connection for depression, to include as secondary to service-connected sinusitis with headaches and septal deviation; whether there was CUE in an August 18, 1997 rating decision which granted service connection for septal deviation and perforation with secondary sinusitis; and a TDIU for additional development.  As discussed below, there has not been substantial compliance with the January 2015 remand instructions, so the matters must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board acknowledges that the appeal of the issue of entitlement to waiver of recovery of overpayment of improved pension benefits in the amount of $47,616.00, to include validity of the debt, has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its January 2015 remand, the Board noted that the Veteran had filed a notice of disagreement with the April 2014 rating decision that found CUE in an August 18, 1997 rating decision granting service connection for septal deviation and perforation with secondary sinusitis.  In compliance with Manlincon v. West, 12 Vet. App. 238 (1999), the Board directed the AOJ to issue a statement of the case (SOC) regarding the issue of whether there was CUE in an August 18, 1997 rating decision granting service connection for septal deviation and perforation with secondary sinusitis.  To date, no SOC has been issued on this matter.  Accordingly, the Board finds that the AOJ has not substantially complied with the January 2015 Board remand, thus another remand is required.  

In that same remand, the Board remanded the issues of entitlement to service connection for depression, to include as secondary to service-connected sinusitis with headaches and septal deviation, and entitlement to a TDIU as inextricably intertwined with the Veteran's CUE claim.  Since that remand, the AOJ has undertaken additional development on the TDIU claim.  As a result, the Board finds that it would premature to decide the service connection claim for depression and TDIU claim on the merits.  Therefore, these issues will be remanded back to the AOJ to proceed with its development of the issues.  

With regard to the Veteran's higher than 30 percent initial evaluation claim for sinusitis with headaches, to include on an extraschedular basis, the Veteran has asserted that the rating criteria does not adequately address his symptomatology.  Throughout the course of his lengthy appeal, the Veteran has described having various symptoms associated with his service-connected sinusitis with headaches, including nasal pain and tenderness, recurrent nosebleeds, nasal discharge, crusting, daily headaches, and difficulty breathing.  For his sinus and headache pain, VA treatment records show that he was treated with Oxycodone.  The Veteran contends that his symptoms were rated analogously under the rating criteria for sinusitis, because his disability was not encompassed by the rating criteria.  Nevertheless, when he sought a higher evaluation for his service-connected sinusitis with headaches, the rating criteria for sinusitis was strictly applied.  As a result, he was denied a higher evaluation, because he was unable to meet the requisite criteria.  For reference, the 50 percent rating criteria under 38 C.F.R. § 4.97, Diagnostic Code 6510 requires that following radical surgery with osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusted after repeated surgeries.  However, the Veteran explained, at his September 2014 Board hearing, that he was told surgery was not an option to treat his condition, because the hole in his nose was too big.  Therefore, the Veteran has basically suggested that it is unfair that he is required to satisfy a standard that he could not meet.  In light of the foregoing, the Board finds that extraschedular referral is warranted to the Under Secretary for Benefits or the Director of Compensation Service.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC, to include notification of the need to timely file a Substantive Appeal, regarding the issue of whether there was CUE in an August 18, 1997 rating decision granting service connection for septal deviation with sinusitis.  The issue shall not be returned to the Board unless a sufficient substantive appeal is submitted.  

2.  Obtain all of the Veteran's outstanding treatment records that are not currently of record.  

3.  Refer to the Director of Compensation Service for consideration the issue of entitlement to an extraschedular evaluation for sinusitis with headaches pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  Associate any decision or memorandum issued by the Director with the claims file.

4.  Then, readjudicate each of the claims on appeal.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2016).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

